Citation Nr: 1418213	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for radiculopathy of the bilateral arms and shoulders.

3.  Entitlement to service connection for a right knee disability, to include meniscal tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1991.  The Veteran also had subsequent inactive duty training (INACDUTRA) with the United States Navy.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the issues currently on appeal.

In December 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In September 2010, these matters, along with service connection for a back disability, were remanded for further development, to include obtaining outstanding private treatment records and to afford the Veteran a VA examination (pertinent to the back and radiculopathy) with an appropriate provider.  In a November 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran's service connection back claim.  This issue is no longer before the Board.

The Board notes, that in addition to the paper claims file, the Veteran also has an electronic (Virtual VA) claims file.  Upon review of the file, the Board notes, with the exception of the March 2014 Appellant's Brief, there is no additional evidence pertinent to the issues that remain on appeal.  The Board also notes that the Veteran has a Veterans Benefits Management System (VBMS); however, there is no evidence currently uploaded to this file.  


Bilateral hearing loss and radiculopathy are decided herein.  The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not, since the service connection claim for hearing loss was filed in September 2006, had a hearing loss disability for VA purposes. 

2.  The Veteran does not have a currently diagnosed bilateral upper extremity radiculopathy.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for bilateral upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim. Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in October 2006 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, all critical notice has been received and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service personnel records, service treatment records, and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's claims file, contains all available service personnel records, service treatment records, as well as all available post-service reports of VA and private treatment and examination. Moreover, the Veteran's statements, to include testimony, in support of the claims decided herein are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Notably, in statements and during the December 2009 Board hearing, the Veteran identified several private treatment providers.  Upon review of the claims file, all available private treatment records have been submitted by the Veteran.  Additionally, in October 2010 correspondence, the AOJ was informed by the Gainesville VA Medical Center (VAMC) that there were no records for the Veteran at that facility.

Pursuant to the September 2010 Board remand, the Veteran was afforded a VA examination, relevant to his radiculopathy, in January 2011.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions, current complaints, and objective clinical evidence; and because it describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Significantly, the Veteran was not provided with an audiological evaluation.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination with nexus opinion is not necessary with respect to the hearing loss claim as he does not have nor has he had, at any point during the appeal period a diagnosed hearing loss disability. 

Therefore, as there is no evidence of current diagnoses or persistent or recurrent symptoms of bilateral hearing loss, the Board finds that an examination and opinion is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

The Veteran was also provided with an opportunity to set forth his contentions during a hearing before the undersigned.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the September 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this case, the Board directed the AOJ to obtain the Veteran's outstanding VA and private treatment records and then afford the Veteran a VA examination and opinion to ascertain the etiology of his current low back disability and radiculopathy.  Upon remand, as noted, the Veteran submitted all available additional treatment records; and the Gainesville VAMC reported that there were no records for the Veteran at that facility.  The Veteran underwent a VA examination in January 2011.  Thereafter, the AOJ readjudicated the matters in a November 2011 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the September 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

The Board has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (As noted the Virtual VA file does not contain any additional evidence or correspondence pertinent to the matters at hand, other than the representative's written brief.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral hearing loss -factual background and analysis

In September 2006, the Veteran filed an original service connection claim for bilateral hearing loss.

The Veteran's active duty service treatment records show no complaints of or treatment for bilateral hearing loss.  During a December 1989 audiometric evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-5
LEFT
-5
0
-10
0
5

On a February 1999 Reserve audiometric evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-5
-5
LEFT
0
0
-5
0
10

On February 2003 Periodic evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
-5
LEFT
-5
0
-5
5
10

On the most recent February 2006 Reserve audiometric evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
0
-5
LEFT
-5
0
-5
5
15

During the December 2009 Board hearing, the Veteran testified that his decreased hearing was due to acoustic trauma in service.

The Veteran claims that service connection for bilateral hearing loss is warranted, as he asserts that he has decreased hearing acuity as a result of exposure to acoustic trauma during active service.

As discussed above, service connection for impaired hearing is subject to the threshold requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA purposes.  In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the Veteran currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. § 3.385. 

In this case, audiological evaluations of December 1989, February 1999, February 2003, and the most recent February 2006, confirm that there has been no indication of hearing impairment which meets the threshold levels for impairment as discussed in 38 C.F.R. § 3.385.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, audiometric data fails to reveal that there has been evidence of bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 from 2006, forward.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Here, while the Veteran is certainly competent to report that he sustained in-service acoustic trauma, the clinical evidence shows that the Veteran does not currently have a hearing loss disability, as defined by the applicable regulation, the claim must be denied. 

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that he experiences impaired hearing acuity and sustained acoustic trauma in service, both of which are considered credible accounts.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007); (the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing hearing loss during service).  Indeed, the Board does not doubt that the Veteran does experience some reduction in hearing acuity as a result of his military service.  The Board notes, however, the objective audiometric evaluation results are entitled to more probative weight than his contentions regarding his hearing acuity in determining whether a current hearing disability exists in accordance with VA standards.  Such a determination is made by a virtue of a showing of hearing deficit meeting the threshold criteria set forth in 38 C.F.R. § 3.385.  In this case, the numeric designations shown on audiometric testing conducted do not indicate that the Veteran's hearing acuity is severe enough to constitute a disability for VA compensation purposes.  Significantly, the Veteran has not provided any persuasive statements, testimony or evidence establishing or even suggesting that those examination findings were in any way inaccurate or that his hearing impairment has become worse since last examined in February 2006.  The Board notes that the Veteran submitted additional evidence subsequent to his Board hearing, however none of the evidence addressed bilateral hearing loss.
As the preponderance of the evidence is against the service connection claim for bilateral hearing loss, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral upper extremity radiculopathy

The Veteran contends that he suffers from bilateral upper extremity radiculopathy due to service.  Service treatment records show no objective evidence of upper extremity radiculopathy.

Several post service private treatment records document the Veteran's complaints of numbness and tingling in his upper extremities.  

On October 2008 private medical report, Dr. F.R.C. notes, in part, that there is no evidence of motor or sensory deficits in the upper extremities.

During the December 2009 Board hearing, the Veteran reported that he experiences numbness and tingling in his upper extremities, as a result a neck problem.

On January 2011 VA examination, the Veteran reported radiating pain, numbness and tingling into the right shoulder down his arm into his right elbow.  Upper extremity physical examination revealed that reflexes were normal; left upper extremity sensory examination was normal; right upper extremity sensory examination was normal except for decreased pinprick and light touch to the ulnar nerve; bilateral upper extremity motor examination was normal.  The examiner diagnosed, among others, cervical degenerative joint disease; right ulnar neuropathy at the elbow; and the examiner found no objective clinical evidence of cervical or lumbosacral radiculopathy.  The examiner opined that the Veteran's cervical spine condition and right neuropathy are not caused by or a result of military service as there was no evidence of a chronic neck condition or right ulnar neuropathy during service or in the early years following service.  He also noted that as there was no clinical evidence of cervical, thoracic or lumbosacral radiculopathy and an opinion was not warranted. 
The Board again notes that service connection requires evidence that establishes that a Veteran currently has the disability for which service connection (in this case radiculopathy of the upper extremities) is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  In this instance, the more competent and probative clinical evidence reflects that the Veteran does not have bilateral upper extremity radiculopathy.  The Board notes that cervical degenerative joint disease and right ulnar neuropathy at the elbow were diagnosed on examination; however, such disorders are not before the Board and further, such has not been determined to be of service origin.

The Board must also consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  Lay reports are competent to establish the presence of symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes, however, competence and credibility are different matters.  In this regard, whether the Veteran has radiculopathy in the upper extremities and whether it is related to service requires specialized training for a determination as to its causation, and is therefore not the province of lay opinion.  The Veteran's assertion that he has upper extremity radiculopathy due to service is not probative.  In this regard, a skilled clinical professional has greater knowledge.  The more probative evidence in this case establishes that the Veteran did not manifest upper extremity radiculopathy.  The Board observes that the Veteran has not identified or produced any acceptable evidence, either medical or lay, that tends to show a current disability definitively diagnosed as upper extremity radiculopathy. 

In this regard, the Board points out that veterans are entitled to VA compensation if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131.  In this case, however, there is no definitive or reliable evidence of a disability manifested by upper extremity radiculopathy.  The Board thus determines that service connection for upper extremity radiculopathy is not in order.  This conclusion is based on clinical findings of record demonstrating that there is no current disability manifested as upper extremity radiculopathy for which service connection is warranted.  Therefore, service connection for upper extremity radiculopathy must be denied. 

In sum, service connection for upper extremity radiculopathy must be denied on the basis that there is no showing of current disability manifested by upper extremity radiculopathy.  In the absence of a current disability, there can be no valid claim. See Brammer, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for radiculopathy of the bilateral arms and shoulders is denied.


REMAND

Inasmuch as the Board regrets the additional delay of the remaining issue on appeal, a remand is required before the claim can be properly adjudicated.  

The Veteran contends that his current right knee disability stems from an injury sustained during a period of INACDUTRA.  He has reported in statements and during the December 2009 Board hearing that while running during Physical Readiness Test (PRT) in October 1997 he stepped on uneven pavement and his right knee bent backwards.  He testified that he went to the emergency room at the Naval Air Station (NAS) in Jacksonville.  The Veteran reported that he was diagnosed with a right knee sprain.  He stated that no X-ray or MRI was taken at the time.  The Veteran testified that his knee continued to get worse if he walked any kind of distance.  He stated that an MRI taken in 2003 revealed a meniscal tear, for which he subsequently underwent surgery in February 2004.  See December 2009 Hearing Transcript, pages 3-4, and 7-9. 

Upon review of the Veteran's service records, the Veteran was seen at the NAS emergency room in October 1997 for a right knee injury.  Right knee strain was diagnosed.  On a September 2003 medical examination report, the examiner noted that the Veteran injured his right knee during PRT in October 1997, and that he was currently complaining of increasing pain and discomfort with physical activity.  A December 2003 Line of Duty report documents that the October 1997 right knee injury was sustained in the line of duty.  A February 2004 treatment record documents that a September 2003 MRI revealed torn medial meniscus tear, and that arthroscopic surgery was recommended.  A March 2004 operative report documents the Veteran's right knee arthroscopy.

The Board notes that service connection may be granted for a disability resulting from injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

Treatment records document right knee strain/sprain sustained in October 1997.  Such was noted to be in the line of duty during weekend drill.  The Veteran subsequently underwent right knee arthroscopy for a medial meniscal tear.  The Veteran has not been afforded a VA examination, and no opinion has been provided as to the etiology of his right knee disorder.  The Board finds a remand is necessary to afford the Veteran an examination and to obtain a medical opinion as to the nature and etiology of such disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, all identified available treatment records have been obtained; however, the Veteran should be given another opportunity to identify any additional treatment he has had for his right knee and to provide records that have not already been associated with his claims file.


Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorizations if necessary, obtain and associate with the claims file all updated non-duplicative additional private treatment records relevant to the Veteran's right knee disability.  

2.  Thereafter, afford the Veteran a VA examination for residuals of a right knee injury, with an appropriate examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

All current right knee disorders should be diagnosed. After the claims file is reviewed, for each diagnosed right knee disorder, the examiner should offer comments and an opinion that addresses whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during the Veteran's periods of active duty service; or, was such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the October 1997 right knee injury (sprain/strain), which occurred during a period of INACDUTRA, and whether such injury would subsequently resulted in a right medical meniscus tear.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  The Board notes, however, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.

4.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


